Dismissed and Memorandum Opinion filed August 18, 2015.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-15-00532-CV

                     APARTMENT EXPRESS LLC, Appellant

                                             V.
               SOUTHCHASE NORTH APARTMENTS, Appellee

              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1062291

                   MEMORANDUM                          OPINION


       This is an appeal from a judgment signed June 10, 2015. The notice of
appeal was filed June 16, 2015. 1 To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in

       1
         We note that Apartment Express LLC is named in the notice of appeal signed by Datril
Boston, who is not a party to the appeal or a licensed attorney. Except for the performance of
ministerial tasks, corporations may appear and be represented only by a licensed attorney.
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996).
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.

      On July 21, 2015, this court ordered appellant to pay the appellate filing fee
on or before August 5, 2015, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                         2